Citation Nr: 1419262	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected acromioclavicular separation, left shoulder, status post arthroscopic decompression, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected chondromalacia, right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected chondromalacia, left knee, currently evaluated as 10 percent disabling prior to October 11, 2011, and as 20 percent disabling thereafter, to include the issue of entitlement to temporary total (100 percent) ratings based on a period of hospitalization in July 2011, October 2012, and January 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2012, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of entitlement to an increased rating for service-connected chondromalacia, right knee, currently evaluated as 10 percent disabling, and entitlement to an increased rating for service-connected chondromalacia, left knee, currently evaluated as 10 percent disabling prior to October 11, 2011, and as 20 percent disabling thereafter, to include the issue of entitlement to temporary total ratings based on a period of hospitalization in July 2011,  October 2012, and January 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's service-connected acromioclavicular separation, left shoulder, status post arthroscopic decompression, has been shown to be productive of complaints of pain, and some limitation of motion, but not shoulder motion limited to 25 degrees from his side, a fibrous union of the left humerus, or ankylosis of left scapulohumeral articulation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's service-connected acromioclavicular separation, left shoulder, status post arthroscopic decompression, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 20 percent for his service-connected left shoulder disability.  He argues that he has such symptoms as pain that radiates down his left arm, and limitation of motion.  He has testified that his left shoulder disability does not impact his ability to do his job as a contract specialist for an oil field company, but that it makes it difficult for him to drive.  See transcript of Veteran's hearing, held in December 2012. 

As for the history of the shoulder disability in issue, see 38 C.F.R. § 4.1 (2013), the Veteran's service treatment reports show that in 1995, he complained of left shoulder pain after a fall.  A July 1995 X-ray of the left shoulder notes findings compatible with minimal AC joint separation.  In May 1998, the Veteran underwent a left shoulder arthroscopic capsular shift and arthroscopic decompression and Mumford procedure.  The postoperative diagnoses were left shoulder capsular laxity, and Grade II AC joint separation with chronic inflammation.  A March 1999 X-ray report for the left shoulder notes old slight post-operative changes of the lateral end of the left clavicle, with no other significant abnormalities.  A Physical Evaluation Board (PEB) report, dated in July 1999, notes that X-rays revealed a bony spur over a previously resected acromioclavicular joint, with no neurovascular deficiency and a range of motion within acceptable limits.  Reports associated with the PEB note chronic left shoulder pain, postoperative inflammation, and pain.  

In March 2000, the RO granted service connection for acromioclavicular separation, left shoulder, status post arthroscopic decompression, evaluated as noncompensable (0 percent disabling).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013). 

In May 2008, the Veteran filed his claim for an increased rating.  In October 2008, the RO granted the claim, to the extent that it assigned a 10 percent rating, with an effective date of May 28, 2008, and the Veteran has appealed.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The RO has evaluated the Veteran's right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-5201.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that impairment of the clavicle or scapula is the service-connected disorder, and it is rated as if the residual condition is limitation of arm motion under 38 C.F.R. § 4.71a, DC 5201.

The Veteran's left hand is shown to be his non-dominant hand.  See e.g., August 2008 QVC examination report; July 2012 VA disability benefits questionnaire. 

Under 38 C.F.R. § 4.71a, DC 5200, a 30 percent evaluation is warranted for: scapulohumeral articulation, ankylosis of: Intermediate between favorable and unfavorable (minor extremity). 

Under 38 C.F.R. § 4.71a, DC 5201, a 30 percent evaluation is warranted for: Arm, limitation of motion of: To 25 degrees from side (minor extremity). 

Under 38 C.F.R. § 4.71a, DC 5202, a 40 percent evaluation is warranted for: humerus, other impairment of: fibrous union of (minor extremity). 

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees. 

The medical evidence dated during the time period in issue consists of VA progress notes, a QTC examination report, dated in August 2008, and a VA disability benefits questionnaire (DBQ), dated in July 2012.

The VA progress notes show the following: in August 2009, the Veteran's left shoulder had active flexion from 0 to 165 degrees, abduction to 170 degrees, internal rotation to 75 degrees, external rotation to 75 degrees, with "n" normal (extension) (specific degrees of motion were not provided).

In October 2009, the Veteran's left shoulder had flexion from 0 to 140 degrees, and internal rotation from 0 to 60 degrees.  Extension and external rotation were noted to be "wnl" (within normal limits) (specific degrees of motion were not provided).   

The QTC examination report, dated in August 2008, shows that on examination, the left shoulder had flexion to 110 degrees, with pain at 110 degrees), abduction to 95 degrees (with pain at 95 degrees), external rotation to 70 degrees (with pain at 70 degrees), and internal rotation to 60 degrees (with pain at 60 degrees).  

A VA DBQ for the shoulder and arm, dated in July 2012, shows that the diagnosis was ACJ (acromioclavicular joint) separation, left side.  On examination, the left shoulder had flexion to 180 degrees (with pain at 120 degrees), abduction to 180 degrees (with pain at 120 degrees).

The Board finds that the criteria for a rating in excess of 20 percent under DC 5201 have not been met.  The aforementioned ranges of motion do not show that motion in his left shoulder is limited to 25 degrees from his side.  In summary, he has not shown that his flexion or abduction in the left arm more nearly approximates to 25 degrees so as to warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for a rating in excess of 20 percent under DC 5201 have not been met. 

A higher evaluation is also not warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In this case, there is no evidence to reveal ankylosis of scapulohumeral articulation, or fibrous union of the humerus.  The criteria for a rating in excess of 20 percent under DCs 5200 and 5202 are therefore not met. 

Finally, the Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013); see also VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

An evaluation in excess of 20 percent is not warranted on the basis of additional functional loss due to pain and weakness.  VA progress notes show that in June 2009, the Veteran was noted not to have any focal motor or sensory deficits, see also May 2011 VA progress note.  The June 2009 report also shows that the Veteran had a limited range of motion (specific degrees of motion were not provided).  In August 2009, the Veteran was noted to have no less than 4/5 strength in his left upper extremity, and there was a suggestion of bicipital tendonitis.  In October 2009, the Veteran was noted to have mild impingement due to an unstable scapula and poor posture resulting in a limited active range of motion.  Strength in the left shoulder was 4/5.  Another report dated that same month notes complaints of shoulder pain, with a mildly-decreased range of motion, and 4+/5 strength in the left shoulder.

The August 2008 QTC report shows that the Veteran complained of symptoms that included weakness, stiffness, swelling, giving way, and lack of endurance.  He denied locking, fatigability, and dislocation.  He complained of constant pain that he rated as an 8 out of 10 (with 10 being the worst).  The pain was spontaneous, but could be elicited by activity and was relieved by rest.  He could function while pain was present, with medication.  On examination, there was no edema, effusion, weakness, redness, or heat.  There was tenderness and guarding of movement.  After repetitive use, left shoulder function was additionally limited by pain, which was the major functional impact; joint function was additionally limited by 0 (zero) degrees (an addendum explains that this means there is no additional limitation of function after repetitive motion).  There was no additional limitation after repetitive motion due to fatigue, weakness, lack of endurance, or incoordination.  Left shoulder X-ray findings were noted to be within normal limits.  The relevant diagnosis was acromioclavicular separation, left shoulder, status post arthroscopic decompression, residual scars, and loss of range of motion.  

The July 2012 VA DBQ shows that the Veteran denied having flare-ups that impacted left shoulder function.  The Veteran was able to perform repetitive-use testing, after which he had flexion to 180 degrees, and abduction to 180 degrees.  There was no additional limitation of motion following repetitive use testing, however, there was functional loss in the form of weakened movement and pain on movement.  There was no guarding of movement.  Strength on flexion and abduction was 4/5.  There was no ankylosis of the glenohumeral articulation.  There was no history of mechanical symptoms, and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  X-rays did not reveal degenerative or traumatic arthritis.  The Veteran's shoulder condition did not impact his ability to work.  

A lay statement from C.A.G., shows that he states that he has known the Veteran for about one year, and that he has witnessed the Veteran's chronic left shoulder pain, which requires him to constantly make trips to his medicine chest to get medication.  

In summary, when the ranges of motion in the Veteran's left shoulder are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, or other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected left shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 20 percent for the left shoulder.  38 C.F.R. § 4.71a; DeLuca. 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Thus, the Board has also considered whether a separate, compensable rating would be warranted for a left shoulder scar or scars.  However, the evidence is insufficient to show that the Veteran's left shoulder scarring is productive of deep scars or scars that cause limited motion, superficial scars that do not cause limited motion with an area or areas of 144 square inches, "superficial and unstable scars," "superficial scars that are painful on examination," or a limitation of function.  See e.g., August 2008 QTC examination report (noting two 1.0 cm. X 0.5 cm. left shoulder scars, with no tenderness, disfigurement, ulceration, instability, tissue loss, inflammation, edema, or abnormal texture); July 2012 VA DBQ (showing that there were no painful and/or unstable left shoulder scars, or scars with a total area of greater than 39 square centimeters (6 square inches)).  Accordingly, a separate compensable rating is not warranted pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (as in effect prior to October 23, 2008).  Therefore, the Board finds that an additional 10 percent rating for the scar from the Veteran's left shoulder surgery scar or scars is not warranted.  Esteban.  The Board notes that in 2008, the Secretary of the VA amended that portion of the Schedule for Rating Disabilities pertaining to scars.  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Here, the Veteran's claim was received at the RO in May 2008.  Thus, the new regulations are not applicable.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have left shoulder pain and some limitation of motion.  The rating schedule and case law contemplate this.  38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by left shoulder pain and some limitation of motion.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has caused him to miss work, or has resulted in any hospitalizations following separation from service.  The evidence indicates that the Veteran is employed.  See e.g., October 2012 VA DBQ; VA progress notes, dated in October 2009 and May 2012; transcript of hearing, held in December 2012.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the Veteran has reported that he is employed full-time.  See e.g., October 2012 VA psychiatric DBQ.  The July 2012 DBQ shows that the examiner determined that the Veteran's shoulder condition did not impact his ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an increased rating for a left shoulder disability must be denied.


II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July and August of 2008, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as August 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations.  Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left shoulder disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  Thus, the Board finds that a new VA examination is not necessary at this time.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the VA official who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2012 hearing, the undersigned Acting Veterans Law Judge (AVLJ) identified the issue on appeal. Also, information was solicited regarding the severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim for an increased rating for the left shoulder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497 . Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted with regard to the left shoulder.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 20 percent for service-connected acromioclavicular separation, left shoulder, status post arthroscopic decompression, is denied.  


REMAND

In October 2008, the RO denied increased rating claims for the Veteran's left knee, and right knee, disabilities, each of which had been evaluated with a separate 10 percent rating.  The Veteran appealed the increased ratings issues, and in December 2011, the RO granted the claim for an increased rating for a left knee disability, to the extent that it assigned a 20 percent rating, with an effective date of October 11, 2011.  In that decision, the RO also assigned a temporary total evaluation for the period from July 26, 2011, to August 31, 2011.  As the increase to 20 percent was not the highest possible rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Board first notes that the most recent VA reports are dated in 2012, and the most recent non-VA medical records are dated in November 2013.  It therefore appears that there may be relevant treatment reports for the Veteran which have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  On remand, an attempt should be made to obtain all identified, relevant treatment records.

In addition, the most recent examination for the Veteran's knees was in July 2012.  However, private treatment reports show that the Veteran subsequently underwent surgery to both of his knees.  Specifically, he underwent left knee surgery in January 2013, and right knee surgery in November 2013. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  Accordingly, the Board finds that there may have been a significant change in the Veteran's knee conditions, and thus, a new examination is needed to fully and fairly assess the merits of his claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  Under the circumstances, the Veteran should be afforded new examinations of for his knees. 

Finally, the Veteran has raised the issues of entitlement to temporary total evaluations due to left knee surgeries performed in July 2011, October 2012, and January 2013.  See e.g., Veteran's letters (VA Form 21-4138s), dated in August 2011 and February 2014.  The Board notes that the RO has previously granted a temporary total rating for the period from July 26, 2011, to August 31, 2011.  These issues are considered to be inextricably intertwined with the increased rating issue for the left knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As these issues have not yet been adjudicated by the agency of original jurisdiction, on remand, they should be adjudicated together with the claim for an increased rating for the left knee.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after 2012, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records. 

2.  After the development requested in the first paragraph of this remand has been completed, arrange for the Veteran to undergo an examination of his bilateral knees.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed. 

For both knees, all clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  The examiner should also state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when any of these joints are used repeatedly.  All limitation of function must be identified.

3.  Thereafter, readjudicate the issues on appeal, with the issue of entitlement to an increased rating for a left knee disability to include the issues of entitlement to temporary total evaluations due to left knee surgeries performed in July 2011 (i.e., beyond the current temporary total rating currently in effect to August 31, 2011), and in October 2012, and January 2013.  If any of the benefits sought on appeal remain denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


